Case 1:18-cv-00313-CFC-CJB Document 184 Filed 10/05/20 Page 1 of 13 PageID #: 4948




                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF DELAWARE
   KOKI HOLDINGS CO., LTD.,              )
                                         )
                     Plaintiff,          )     C.A. No. 18-313 (CFC)
                                         )
                     v.                  )
                                         )
   KYOCERA SENCO INDUSTRIAL              )
   TOOLS, INC.,                          )
                                         )
                     Defendant.          )

       DEFENDANT’S MOTION FOR RECONSIDERATION OF ORDER
       EXCLUDING CERTAIN OPINIONS OF DEFENDANT’S EXPERT



                                         Kelly E. Farnan (#4395)
                                         Richards, Layton & Finger, P.A.
   OF COUNSEL:                           One Rodney Square
                                         920 North King Street
   Robert S. Rigg                        Wilmington, DE 19801
   David Bernard                         302-651-7700
   John K. Burke                         farnan@rlf.com
   Vedder Price P.C.
   222 North LaSalle Street              Attorneys for Defendant Kyocera Senco
   Chicago, IL 60601                     Industrial Tools, Inc.
   (312) 609-7500

   Dated: October 5, 2020
Case 1:18-cv-00313-CFC-CJB Document 184 Filed 10/05/20 Page 2 of 13 PageID #: 4949




  I.    INTRODUCTION

        Pursuant to Delaware Local Rule 7.1.5, Defendant Kyocera Senco Industrial

  Tools, Inc. (“Defendant”) respectfully submits this brief in support of its Motion for

  Reconsideration of the Court’s decision to exclude certain opinions of Defendant’s

  expert Mr. Miller. (D.I. 182 (“Order”)). Defendant understands that motions for

  reargument are sparingly granted and, therefore, does not file this motion lightly or

  merely because it did not prevail in the Order. Defendant files this motion because

  there is “a need to correct a clear error of law or fact” with respect to the Order. See,

  e.g., New Balance Athletics, Inc. v. USA New Bunren Int’l Co., C.A. No. 17-1700

  (MN), 2020 WL 5593928, at *1 (D. Del. Sept. 18, 2020).

        Infringement of a means-plus-function claim limitation requires two steps, but

  the Order (and Koki’s arguments) addressed only one. The Court must consider two

  intertwined inquiries, but Koki’s arguments decoupled those two inquiries, leading

  to an incorrect result. The issue is not, as Koki framed the issue, whether Defendant’s

  expert added additional elements to the structure to argue non-infringement. The

  issue is whether the structure identified by Koki’s expert can perform the claimed

  function without some additional element(s). Defendant’s expert opined that it could

  not and therefore, because the structure identified by Koki could not perform the

  function, there was no infringement. That opinion is consistent with law and logic.

  In short, the argument here is all about the function, not the structure.



                                             1
Case 1:18-cv-00313-CFC-CJB Document 184 Filed 10/05/20 Page 3 of 13 PageID #: 4950




        The Order is based on a basic principle that Kyocera does not dispute, namely,

  that “when all of the claimed features are present in the accused system, the use of

  additional features does not avoid infringement.” (Order at 4). That is sure enough

  true, but inapt here. Because the structure identified by Koki’s expert does not

  perform the claimed function, as testified to by Mr. Miller, the premise of that legal

  proposition, i.e., “when all of the claimed features are present in the accused

  system,” does not apply.

        Mr. Miller’s opinion, which is fully consistent with Federal Circuit law is

  simply this: the structure identified by Koki does not perform the claimed function,

  and in order to perform that function, another structure must be included that no

  longer makes the two structures equivalent. There is absolutely no case law—and

  none cited by either Koki or the Court—that would prohibit any expert from opining

  on that elementary basis of non-infringement of a means-plus-function claim

  limitation.

        Because Mr. Miller’s opinion is consistent with Federal Circuit law,

  Defendant respectfully submits that these circumstances constitute a need to correct

  a clear error of both law and fact such that Defendant’s motion should be granted

  and the exclusion of Mr. Miller’s testimony be reversed.




                                            2
Case 1:18-cv-00313-CFC-CJB Document 184 Filed 10/05/20 Page 4 of 13 PageID #: 4951




  II.   THE EXCLUSION OF MR. MILLER’S TESTIMONY IS CONTRARY
        TO LAW SUCH THAT RECONSIDERATION IS WARRANTED

        The Order concluded that “Mr. Miller’s opinion is contrary to the well-

  established patent law principle that ‘the presence of additional structure . . . in the

  accused [product] will not exclude a finding of infringement’ of a means-plus-

  function limitation.” (Order at 4 (quoting Bernard Dalsin Mfg. Co. v. RMR Prods.,

  Inc., 10 F. App’x 882, 888 (Fed. Cir. 2001))). However, that “well-established

  patent law principle” is inapplicable to the facts in the present situation. The Court’s

  Order also does not take into account the fact that Mr. Miller’s opinion relied upon

  the applicable law for infringement of a means-plus-function claim limitation.

        Mr. Miller followed the Federal Circuit’s well-established two-step

  framework for infringement of a means-plus-function limitation: first, identify the

  relevant structure in the accused device that performs the identical function recited

  in the claim; and second, determine whether that identified relevant structure is

  identical or equivalent to the corresponding structure described in the specification.

  The Order erred in failing to consider Mr. Miller’s application of the Federal

  Circuit’s framework and instead relied upon Koki’s inapposite argument that

  “additional elements” in an accused product do not negate infringement. Indeed, as

  explained below, neither case cited by the Order to support this opinion actually

  stands for this proposition.



                                             3
Case 1:18-cv-00313-CFC-CJB Document 184 Filed 10/05/20 Page 5 of 13 PageID #: 4952




          A.     The Court did not Take into Account the Applicable Law for
                 Infringement of a Means-Plus-Function Limitation

          As the Federal Circuit explained, “[l]iteral infringement of a means-plus-

  function claim limitation requires that the relevant structure in the accused device

  perform the identical function recited in the claim and be identical or equivalent to

  the corresponding structure in the specification.” Applied Med. Res. Corp. v. U.S.

  Surgical Corp., 448 F.3d 1324, 1333 (Fed. Cir. 2006) (citing Lockheed Martin Corp.

  v. Space Sys./Loral, Inc., 324 F.3d 1308, 1320 (Fed. Cir. 2003)).1 Under this

  framework, a patentee must first identify “the relevant structure in the accused

  device [that] perform[s] the identical function recited in the claim.” Id. “Once the

  relevant structure in the accused device has been identified, a party may prove it is

  equivalent to the disclosed structure by showing that the two perform the identical

  function in substantially the same way, with substantially the same result.” Id.

          Put another way, “[f]unctional identity and either structural identity or

  equivalence are both necessary.” Odetics, Inc. v. Storage Technology Corp., 185

  F.3d 1259, 1267 (Fed. Cir. 1999) (citing Pennwalt Corp. v. Durand–Wayland, Inc.,

  833 F.2d 931, 934 (Fed. Cir. 1987) (en banc); see also Chiuminatta Concrete

  Concepts, Inc. v. Cardinal Industries, Inc., 145 F.3d 1303, 1308 (Fed. Cir. 1998)

  (“To determine whether a claim limitation is met literally, where expressed as a



  1
      All emphasis is added herein unless otherwise indicated.
                                             4
Case 1:18-cv-00313-CFC-CJB Document 184 Filed 10/05/20 Page 6 of 13 PageID #: 4953




  means for performing a stated function, the court must compare the accused structure

  with the disclosed structure, and must find equivalent structure as well as identity

  of claimed function for that structure.”).

        The Federal Circuit’s application of this framework in Applied Med. is

  instructive. There, the patentee argued that, with respect to infringement of a means-

  plus-function limitation, a “gimbal in the accused device is the relevant structure

  and is equivalent to the ring-levers-teeth structure,” which was the corresponding

  structure described in the asserted patent. Applied Med., 448 F.3d 1324, 1333 (Fed.

  Cir. 2006). The Court started the infringement analysis by noting that “in order to

  literally infringe the gimbal must perform both claimed functions and be an

  equivalent structure to the disclosed ring-levers-teeth embodiment.” Id.

        B.     Mr. Miller Used The Correct Legal Framework when Providing
               His Opinion on Non-Infringement

        Applying this framework to the “push portion” limitation in the ’987 Patent,

  the relevant structure in the accused JoistPro “must perform” the function described

  in the Court’s claim construction “and be an equivalent structure” to the structure

  described in the Court’s claim construction. Id. Mr. Miller followed this very

  framework when laying out his opinion on whether the JoistPro has a “push portion.”

        Understanding that the relevant structure in the JoistPro “must perform” the

  construed function of the “push portion” limitation (see Applied Med., 448 F.3d at

  1333), Mr. Miller first considered whether Koki’s expert Dr. Vallee correctly

                                            5
Case 1:18-cv-00313-CFC-CJB Document 184 Filed 10/05/20 Page 7 of 13 PageID #: 4954




  identified the JoistPro’s relevant structure. (D.I. 138 at Ex. E (Miller Rebuttal),

  ¶39). Mr. Miller noted that Dr. Vallee only identified a sub-set of the JoistPro’s

  safety mechanism as the relevant structure even though the entire safety mechanism

  is required to perform the “push portion” function. (Id.). Mr. Miller thus concluded

  that Dr. Vallee’s identification of the relevant structure was incorrect and instead the

  entire safety mechanism is the correct relevant structure because it “perform[s] the

  identical function recited in the claim.” Applied Med., 448 F.3d at 1333.

        Next, Mr. Miller determined whether “the relevant structure in the [JoistPro

  is] . . . identical or equivalent to the corresponding structure in the specification.”

  Applied Med., 448 F.3d at 1333. Mr. Miller concluded that the relevant structure,

  the JoistPro’s entire safety mechanism, was not identical to the corresponding

  structure of the claimed “push portion.” (D.I. 138 at Ex. E (Miller Rebuttal), ¶47

  (“[T]he JoistPro 150XP’s safety mechanism is pneumatically powered and needs

  additional components to perform the claimed function”)).

        Thus, at no point did Mr. Miller stray from the Federal Circuit’s infringement

  framework. Therefore excluding his testimony would be contrary to law.

        C.     The “Additional Elements” Rule Relied upon by the Court is Not
               Applicable to Mr. Miller’s Opinion

        In excluding Mr. Miller’s testimony, the Court relied on “the well-established

  patent law principle that ‘the presence of additional structure . . . in the accused

  [product] will not exclude a finding of infringement’ of a means-plus-function

                                             6
Case 1:18-cv-00313-CFC-CJB Document 184 Filed 10/05/20 Page 8 of 13 PageID #: 4955




  limitation.” (Order at 4 (quoting Bernard Dalsin Mfg. Co. v. RMR Prods., Inc., 10

  F. App’x 882, 888 (Fed. Cir. 2001))). While Defendant does not dispute the merit

  of this principle, Defendant disputes the applicability of it to Mr. Miller’s opinion.

        This is because Mr. Miller did not point out various unrelated, unclaimed

  features on the JoistPro that “are simply and totally irrelevant” to the question of

  infringement. Amstar Corp. v. Envirotech Corp., 730 F.2d 1476, 1484 (Fed. Cir.

  1984). Rather, Mr. Miller “pinpointed the relevant structure in the accused device”

  that was necessary to perform the claimed function of the “push portion” as required

  by Federal Circuit law. Intellectual Sci. and Tech., Inc. v. Sony Elecs., Inc., 589 F.3d

  1179, 1187 (Fed. Cir. 2009) (citing Applied Med., 448 F.3d at 1333). Inherent in the

  “Additional Elements” rule is that the identified structure must in fact carry out the

  claimed function. As noted above, Mr. Miller opined that the structure identified by

  Dr. Vallee did not carry out the claimed function and that additional structure is

  required to carry out the claimed function in the accused JoistPro. As a result, the

  cases relied upon in the Order are not applicable to the present situation.

        The Order first cites to Bernard Dalsin Mfg. Co. v. RMR Prods., Inc., 10 Fed.

  App’x 882, 888 (Fed. Cir. 2001). (See Order at 4). There, the Court rejected an

  argument by the accused infringer that the accused product does not have the claimed

  “mounting means” because “there is intervening structure positioned between the

  damper plate and the top of the chimney flue in the accused devices.” Id. The

                                             7
Case 1:18-cv-00313-CFC-CJB Document 184 Filed 10/05/20 Page 9 of 13 PageID #: 4956




  accused infringer argued that this “intervening structure” meant that there cannot be

  a “mounting means” at all because it is impossible for the accused product to

  “perform the function of mounting the damper plate to the chimney flue.” Id. In

  other words, the dispute was whether the damper plate can be mounted to the

  chimney flue indirectly as well as directly, or just directly. Id. at 888 (“RMR asserts

  that because the damper plate is not directly mounted to the chimney flue in either

  of the accused products, a finding of infringement is precluded.”). Essentially

  determining that the intervening structure was not required for carrying out the

  claimed function, the Court disagreed, and reiterated that “it is well established that

  the presence of additional structure, such as intervening structure, in the accused

  device, will not exclude a finding of infringement.” Id. The Court never broadly

  stated that one should disregard the presence of any structure necessary to perform

  the claimed function of a means-plus-function limitation, which the Order does here.

  Thus, Bernard does not support the exclusion of Mr. Miller’s testimony.

        The Order also relies on the Federal Circuit’s similar statement that “when all

  of the claimed features are present in the accused system, the use of additional

  features does not avoid infringement.” (Order at 4 (citing Vulcan Eng’g Co. v. Fata

  Aluminum, Inc., 278 F.3d 1366, 1376 (Fed. Cir. 2002)). In Vulcan however, the

  Court followed the very framework used by Mr. Miller. See Vulcan¸ 278 F.3d at

  1373 (“Infringement is found literally if the claimed function is performed by either

                                            8
Case 1:18-cv-00313-CFC-CJB Document 184 Filed 10/05/20 Page 10 of 13 PageID #: 4957




   the structure described in the patent or an equivalent of that structure.”). Under this

   framework, the Court agreed that the accused product had identical or equivalent

   structure that performed the “drive means” function as was described in the asserted

   patent. Id. at 1375. The Court also agreed that the structure of the “drive means” in

   both the asserted patent and accused product included identical or equivalent “shock

   absorbing stops” that perform the function of slowing down the carriages being

   operated by the drive means. Id. While the accused infringer conceded this point,2

   it attempted to avoid infringement by pointing out several additional features that its

   product can do, including “an electronic valve that slows the carriage to a controlled

   stop” and features that allows the carriages to be reversed and provide additional

   stability. Id. at 1375-76. But the Court correctly disregarded these additional

   features because, while they had some relation to the accused product’s “drive

   means,” none of them were necessary to perform the claimed function of the “drive

   means.” Id. In stark contrast to the accused infringer in Vulcan, Mr. Miller identified

   several pneumatic components in the accused JoistPro that are necessary for the




   2
     Mr. Miller does not concede this point and in fact indicates that several additional
   structural items are needed to carry out the claimed function. Thus, Mr. Miller’s
   opinion did not discuss additional structures to avoid infringement; rather, he opined
   that the accused JoistPro was incapable of carrying out the claimed function without
   the additional structural features, and as a result concluded that the JoistPro does not
   contain identical or equivalent structure to that identified in the Court’s claim
   construction of the asserted patent.
                                               9
Case 1:18-cv-00313-CFC-CJB Document 184 Filed 10/05/20 Page 11 of 13 PageID #: 4958




   JoistPro to perform the claimed function. Thus, it was also error for the Order to

   rely on Vulcan to exclude Mr. Miller’s testimony.

   III.   CONCLUSION

          The Federal Circuit has repeatedly made clear the correct standard for

   infringement of a means-plus-function claim limitation, which Defendant’s expert

   Mr. Miller followed in his expert report. Since neither case relied upon by the Order

   to exclude Mr. Miller’s testimony stand for the stated proposition, it would constitute

   legal and reversible error for Mr. Miller’s opinion to be excluded. Thus, Defendant

   submits that reconsideration and reversal of the Order is warranted.


                                                  /s/ Kelly E. Farnan
    OF COUNSEL:                                   Kelly E. Farnan (#4395)
                                                  Richards, Layton & Finger, P.A.
    Robert S. Rigg                                One Rodney Square
    David Bernard                                 920 North King Street
    John K. Burke                                 Wilmington, DE 19801
    Vedder Price P.C.                             (302) 651-7700
    222 North LaSalle Street                      farnan@rlf.com
    Chicago, IL 60601
    (312) 609-7500                                Attorneys for Defendant        Kyocera
    rrigg@vedderprice.com                         Senco Industrial Tools, Inc.
    dbernard@vedderprice.com
    jburke@vedderprice.com


    Dated: October 5, 2020




                                             10
Case 1:18-cv-00313-CFC-CJB Document 184 Filed 10/05/20 Page 12 of 13 PageID #: 4959




         CERTIFICATION PURSUANT TO D. DEL. LOCAL RULE 7.1.1

         Pursuant to D. Del. Local Rule 7.1.1, counsel for Defendant Kyocera Senco

   Industrial Tools, Inc. (“Defendant”) and counsel for Plaintiff Koki Holdings Co.,

   Ltd. (“Plaintiff”) previously conferred regarding Plaintiff’s Motion to Exclude

   Certain Opinions of Mr. Keven Miller (see D.I. 139) and the parties were unable to

   reach agreement on the substantive issues that are the subject of this motion.
Case 1:18-cv-00313-CFC-CJB Document 184 Filed 10/05/20 Page 13 of 13 PageID #: 4960




              CERTIFICATE OF COMPLIANCE WITH TYPE-VOLUME
                             LIMITATION

         The foregoing MOTION FOR RECONSIDERATION complies with the

   type-volume limitations of Paragraph 12(b) of the Scheduling Order (D.I. 14). The

   text of this motion, including footnotes, was prepared in Times New Roman 14-

   point. According to the word processing system used to prepare it, this motion

   contains 2,300 words, excluding the case caption and signature block.




   Dated: October 5, 2020                            /s/ Kelly E. Farnan
                                                     Kelly E. Farnan (#4395)
